Citation Nr: 1042010	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for lumbosacral spondyloarthritis.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 
1964 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico, which continued the Veteran's evaluation for 
lumbosacral spine spondyloarthritis at 40 percent disabling in 
January 2004 and denied entitlement to TDIU in August 2005.

In August 2008, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1. The Veteran's low back disability is productive of chronic 
pain, tenderness to palpation, muscle spasms, and severe 
limitation of motion of the lumbar spine, with forward flexion of 
the thoracolumbar spine limited to 23 degrees, at its worst.

2.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the lumbar spine or the entire 
thoracolumbar spine.

3.  There is no medical evidence showing that the Veteran's low 
back disability is manifested by incapacitating episodes of 
intervertebral disc disease requiring bedrest prescribed by a 
physician.

4.  The Veteran's low back disability is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

5.  The Veteran's low back disability is productive of neurologic 
impairment of the left lower extremity that results in disability 
analogous to moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for lumbosacral spondyloarthritis have not been.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a separate 20 percent evaluation for right-
sided moderate incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2010).

3.  The criteria for a separate 20 percent evaluation for left-
sided moderate incomplete paralysis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

4.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 
4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the VA's duty to notify was satisfied prior to 
adjudication of the matter in January 2004 by way of a letter 
sent to the Veteran in October 2003.  Thereafter, additional 
notice was sent in July 2005 and March 2006. T he matter was 
readjudicated by the RO in an August 2009 supplemental statement 
of the case.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in March 2006.

The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA could 
help by getting that evidence.  The Board finds that no 
prejudicial error to the Veteran, he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of this claim and given ample time to respond, and the 
AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims folder. 

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded numerous 
VA examinations to determine the extent and severity of his low 
back disability.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2010) (harmless error).

Increased Rating Lumbar Spine

The Veteran claims that his low back disability is more severe 
than reflected by his current 40 percent rating.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
show distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine or 
on the basis of incapacitating episodes, whichever method results 
in a higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes, a 10 percent rating requires 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months; a 20 
percent rating requires incapacitating episodes of at least two 
weeks but less than four weeks; a 40 percent rating requires 
incapacitating episodes of at least four weeks but less than six 
weeks; and a 60 percent rating requires incapacitating episodes 
of at least six weeks.  See Note to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bedrest and 
treatment "prescribed by a physician."  Id.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent rating if evidence shows forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating if the 
evidence shows unfavorable ankylosis of the entire spine.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)). Note (5) to DCs 
5235-5243 indicates that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a.

In addition, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

With respect to rating any neurological manifestations, DC 8520 
pertains to paralysis of the sciatic nerve. Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
rating; moderate incomplete paralysis warrants a 20 percent 
disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is warranted 
for complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The Board, however, must also consider whether separate ratings 
for chronic orthopedic and neurologic manifestations of the 
Veteran's low back disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, result in a 
higher combined evaluation.

The Veteran was afforded a VA examination in November 2003.   He 
presented with complaints of low back pain that radiated into the 
posterior aspect of both his legs down into his knees.  The low 
back pain was characterized as chronic and moderate to severe in 
intensity.  The pain was precipitated by walking, sitting, 
standing, or lifting objects.  It was alleviated with bed rest.  
The Veteran ambulated without the use of any assistive devices.  
He could walk for five minutes and had a history of two falls.  
There was no history of lumbar spine surgery.  Range of motion 
testing demonstrated forward flexion and extension to 15 degrees.  
Lateral flexion was to 25 degrees, bilaterally.  Rotation was to 
15 degrees, bilaterally.  There was additional limitation of 
motion with repetitive use due to moderate pain.  There was 
evidence of moderate palpable thoracolumbar muscle spasms and 
tenderness to palpation.  

Muscle strength was normal in the lower extremities, except the 
left ankle dorsiflexor, extensor hallucis longus and tibialis and 
left ankle plantar flexion muscles gastrocnemius.  There was 
diminished pinprick and smooth sensation on the left S1 dermatome 
of the foot.  Knee jerks were hyperreflexia 3+, bilaterally.  
Ankle jerks were 1+, bilaterally.  Straight leg raising and 
Lasegue's sign was positive, bilaterally.  There was no scoliosis 
or abnormal kyphosis.  Flare-ups had required four or five visits 
to his private treatment provider, wherein he was prescribed 
medication to treat the pain.  In the past 12 months, he had been 
absent from his job for three months due to acute flare-ups of 
pain.  In the past 12 months, his low back disability had not 
required any emergency room visits.  He denied any fecal or 
urinary incontinence.

Upon VA examination dated in August 2005, decreased ambulation 
attributable to low back pain was noted.  The Veteran indicated 
that he was able to walk a maximum of two minutes and he was 
using a cane for ambulation.  He presented with complaints of an 
unsteady gait and occasional falls due to his legs giving away.  
Range of motion testing demonstrated flexion to 23 degrees and 
extension to 12 degrees.  Lateral flexion was to 15 degrees, 
bilaterally.  Rotation to 15 degrees, bilaterally. There was 
evidence of tenderness to palpation and severe muscle spasms.  
Sensory examination demonstrated decreased pinprick and light 
touch throughout both the lower extremities.  There was decreased 
muscle strength in the knee extensors, tibialias anterior, 
extensor hallucis longus, and a gastrocnemius.  Reflexes were 
full.  Straight leg raise testing was positive on the left side. 
The Veteran was diagnosed as having severe degenerative disc 
disease and lumbar myositis.  

The Veteran was afforded an additional examination in November 
2008.  There was evidence of paresthesias, leg and foot weakness, 
a history of falls, fatigue, decreased range of motion, muscle 
spasms, pain and weakness.  The Veteran was experiencing 
constant, severe, electrical sensation pain radiating into his 
lower extremities.  Range of motion testing demonstrated flexion 
to 25 degrees and extension to 5 degrees.  Lateral flexion and 
rotation were to 15 degrees, bilaterally.  He denied any 
incapacitating episodes in the past 12 months.  Sensory 
examination demonstrated decreased pinprick and light touch 
throughout both the lower extremities.  Lasegue's sign was 
position, bilaterally.  The Veteran was diagnosed as having 
severe degenerative disc disease and lumbar myositis.  The 
examiner opined that without regard to the Veteran's age or 
impact of any non-service-connected disabilities, it was at least 
as likely as not that the Veteran's service-connected low back 
disability rendered him unable to secure or follow substantially 
gainful employment.  
Based upon its review of the preceding, the Board concludes that 
the assignment of the existing 40 percent disability rating for 
lumbosacral spondyloarthritis remains warranted.  The Board has 
reached this determination in view of all potentially applicable 
rating criteria, and beginning with that pertaining directly to 
the evaluation of the disability in question under 38 C.F.R. § 
4.71a, Diagnostic Code 5237.  Applying Diagnostic Code 5237, the 
corresponding General Rating Formula provides that the next 
higher available rating of 50 percent requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  To 
warrant a 100 percent rating, there must manifest unfavorable 
ankylosis of the entire spine.  Having considered the VA 
examination history, the Veteran has consistently shown at least 
some degree of retained capacity for movement in the lumbosacral 
spine, the most pronounced limitation of motion being no worse 
than forward flexion to 23 degrees.  Although pain on motion was 
evinced on the examination, the pain on motion did not bring down 
range of motion to a level at or approximating that of 0 degrees 
forward flexion (or for that matter, 0 degrees in any other plane 
of motion).  Given this degree of retained capacity for motion in 
the thoracolumbar spine, and the Veteran therefore does not 
manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(indicating that ankylosis is complete immobility of the joint in 
a fixed position, either favorable or unfavorable).  Without 
indication of qualifying ankylosis of the thoracolumbar spine, 
there is no basis in the record for assignment of a 50 percent, 
or any higher disability rating pursuant to the rating criteria 
for lumbosacral strain.  Thus, applying the provisions of 
Diagnostic Code 5237, a 40 percent rating should remain in 
effect.  The Veteran is currently rated at the maximum rating for 
low back disability, with regards to orthopedic impairment.  

The Board has also given appropriate consideration to the 
additional rating criteria for Intervertebral Disc Disease, given 
that there are physicians who have diagnosed the presence of 
degenerative disc disease.  As indicated in the corresponding 
rating criteria, IVDS is to be rated in accordance with the 
frequency and severity of incapacitating episodes.  While the 
Veteran did mention that he missed three months of work in one 
year, the record does not reflect that he has ever been 
prescribed bedrest by a doctor for his low back disability.  
Furthermore, at the May 2009 VA examination, the Veteran denied 
any incapacitating episodes in the past 12 months, for which he 
was prescribed rest. Without doctor-prescribed bedrest, the 
Veteran is not entitled to a rating under this diagnostic code.  
Therefore, the criteria concerning incapacitating episodes do not 
provide a basis of a higher rating.

The Board has also considered whether separate compensable 
evaluations for neurological impairment are warranted.  Here, 
given the November 2003, August 2005 and November 2008VA 
examinations reports showing that the Veteran has some diminished 
sensation as well as some pain radiating to his knees, positive 
Lasegue's sign and straight leg raising, decreased muscle 
strength, as wells as the diagnoses of severe degenerative disc 
disease and lumbar myositis due to the service-connected low back 
disability, and resolving all reasonable doubt in his favor, 
finds that the evidence supports the Veteran's entitlement to a 
separate 20 percent evaluations, and no more, under Diagnostic 
Code 8520, for disability comparable to moderate incomplete 
paralysis of the sciatic nerve of his right and left lower 
extremities.

Extra-schedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete 
manifestations of the Veteran's low back disability.  The Board 
finds that the schedular ratings of 40 percent, 20 percent and 20 
percent for the Veteran's low back disability, associated 
sciatica of the right lower extremity and the left lower 
extremity contemplate the Veteran's symptoms, referral to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not warranted.


TDIU

The Veteran seeks entitlement to TDIU due to service-connected 
disabilities.

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially 
gainful employment as employment at which non-disabled 
individuals earn their livelihood with earnings comparable to the 
particular occupation in the community where the Veteran resides.  
See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In 
reaching such a determination, the central inquiry is "whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given 
to the Veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, but 
factors such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be 
substantially gainful employment. Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the 
following: lumbosacral spondyloarthritis, currently evaluated as 
40 percent disabling; sciatica of the right lower extremity, 
currently evaluated as 20 percent disabling; and sciatica of the 
left lower extremity, currently evaluated as 20 percent 
disabling.  Pursuant to the application of the combined ratings 
table set forth in 38 C.F.R. § 4.25, separate 40 percent rating 
for the Veteran's low back disability, 20 percent rating for 
sciatica of the right lower extremity and 20 percent rating for 
sciatica of the left lower extremity, when, after considering 
bilateral factor set forth in 38 C.F.R. § 4.26, yield a combined 
64 percent disability rating.  That rating is rounded down to a 
combined disability rating of 60 percent (evaluations are rounded 
to the nearest degree divisible by 10, with "final 5's adjusted 
upward").

In this case, the August 2005 and November 2008 examiners opined 
it would be very difficult for the Veteran to find gainful 
employment due to his service-connected low back disability, 
which includes his lumbosacral spondyloarthritis as well as his 
moderate incomplete paralysis of the sciatic nerve of the right 
lower extremity and moderate incomplete paralysis of the sciatic 
nerve of the left lower extremity.

In light of the above evidence, the Board finds that entitlement 
to TDIU due to service-connected disabilities is warranted.  The 
claims folder reveals that the Veteran has a single disability 
evaluation in excess of 60 percent disabling.  As noted above a 
VA examiner noted, in November 2008, the Veteran is unable to 
work due to his service-connected disabilities.  Accordingly, 
entitlement to TDIU due to service-connected disabilities is 
granted.


ORDER

A disability rating in excess of 40 percent for lumbosacral 
spondyloarthritis is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the right lower extremity, is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity, is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, entitlement to TDIU is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


